Allow me, first of all,
to congratulate you, Sir, Minister for Foreign Affairs of
Gabon, on your election as the President of the General
Assembly and to wish you every success in this
important position. I would also like to extend our
appreciation to Mr. Julian Hunte for the excellent
organization of the previous session.
The serious challenges to global stability and
sustainable development that the international
community faces vindicate the urgent need to further
develop the legal and institutional foundations of
multilateral cooperation. There is no doubt that the
central role in coordinating these efforts belongs to the
United Nations. It is important, today as never before,
to define the direction of the dynamic adaptation of the
United Nations to current realities, based on the
Organization’s unique experience of over half a
century, and to find adequate responses to the pressing
issues of the contemporary world.
Developments in the Central Asian region
provide a vivid demonstration of the intermingling of
the contradictory processes that are unfolding around
the globe. The aspirations of the peoples of Central
Asia to fully integrate into the world community, to
create conditions for sustainable stability and economic
development are facing serious challenges. The region
is faced with a combination of transnational threats,
namely terrorism, extremism and drug trafficking.
Similar patterns can be observed in other regions of the
world as well.
Not a single day passes without terrorist acts
taking place somewhere in the world. It is obvious and
undeniable that international terrorism has challenged
the civilized world. It makes no exceptions and does
not distinguish between places, nationalities, religions
or social systems. It sows death and devastation in both
affluent and developing nations. We need to admit that
international terrorism, which is capable of quickly
transforming and adapting to the changing
circumstances of the contemporary world, is trying to
impose its terms and conditions and keep entire regions
in fear.
From the outset, Uzbekistan has firmly and
vigorously supported the efforts of the anti-terrorist
coalition aimed at eradicating transnational threats.
The political leadership of Uzbekistan is deeply
committed to the fight against this plague of the
twenty-first century and calls for a consolidation of the
international community’s efforts in this area.
However, effectively fighting international
terrorism requires, above all, combating its ideological
sources. It is vital to oppose the ideology of extremism
and fanaticism and to outlaw militant radical religious
groups that nurture international terrorism.
At the same time, Uzbekistan strongly opposes
any kind of allegations or assertions linking
international terrorism with the ever-growing religion
of Islam, which has made an immense contribution to
the history of humanity. Uzbekistan, home of the
greatest thinkers and philosophers of the East, is
adamantly pursuing an all-out support of traditional,
enlightened Islam. Only by promoting and encouraging
ideas of an enlightened and tolerant Islam can we
effectively withstand militant, politicized extremist
factions and avert further confrontations in the world.
Uzbekistan holds that, in reviewing the urgent
issues of global security, the regional agenda should be
given priority. Only by means of secure and stable
regions can we gradually move towards global security.
The establishment of a nuclear-weapons-free zone in
Central Asia remains one of the priorities of our
foreign policy. We again call upon the permanent
members of the Security Council to develop — in
cooperation with the States of the region — a
consolidated position on the provisions of the treaty
and its protocol. We trust that the establishment of this
nuclear-weapons-free zone would become an important
element of the global nuclear non-proliferation regime.
Many issues of regional development are directly
linked to the processes taking place in Afghanistan. We
believe that Afghanistan is historically and
geographically a part of Central Asia. Uzbekistan has
been giving all possible assistance to the Afghan
people for the social and economic reconstruction of
the country and its harmonious integration into
regional structures. The Government of Uzbekistan, in
cooperation with United Nations agencies, has set up
and is successfully implementing a delivery
mechanism for international humanitarian assistance to
Afghanistan via Uzbekistan. To date, over 2.5 million
tons of such cargo has passed through our territory. In
addition, we are doing all we can to reduce transit costs
and improve the service infrastructure.
In light of the continuous threat of narcotics
proliferation from Afghanistan, Central Asia, on the
24

frontline of combating narco-aggression, is facing the
problem of effectively countering this global menace.
We look forward to the international community’s firm
and continuous support of Uzbekistan’s initiative to
establish a Central Asian regional information and
coordination centre to combat transborder crime related
to illegal drug trafficking.
The United Nations has been present in
Uzbekistan for over a decade. During this period, the
United Nations Development Programme (UNDP) has
carried out numerous important projects aimed at
strengthening the country’s potential in implementing
reforms, protecting the environment and creating
sustainable sources of income. We truly appreciate this.
In this regard, we look forward to assistance from
UNDP and other United Nations agencies in
implementing Uzbekistan’s initiative to establish a
Central Asian common market. This would contribute
not only to creating a large and robust regional market
and attracting more foreign investment and modern
technologies, but also to properly addressing the social
and environmental problems of Central Asia, including
its sustainable development and economic prosperity.
Overcoming the transportation and
communication isolation of the region is another top
priority. In that context, I would like to draw the
Assembly’s attention to the multilateral initiative to
establish a trans-Afghan transport corridor, which
would link Central Asia with the Persian Gulf. The
implementation of that project would significantly
expand trade and economic relations and
fundamentally improve the region’s economic
prospects.
We agree with the view of the Secretary-General,
Mr. Kofi Annan, that the present juncture is of crucial
importance for the United Nations. There is no other
multilateral forum similar to the United Nations, in
which countries that differ from one another in terms
of cultural and historical heritage, economic potential
and geographic location can work together as equal
partners.
In the context of the current, increasingly
complex globalization processes, the strengthening of
the Security Council is of paramount significance.
Uzbekistan supports the enlargement of the Security
Council in both categories of membership, taking into
account the political and economic capabilities of
countries, geographical representation and other
criteria. We reiterate our support for the inclusion of
Germany and Japan in the Security Council as
permanent members.
In conclusion, I should like once again to
underscore the fact that Uzbekistan is confident that
the United Nations will retain its role as the main pillar
of the international security and cooperation
architecture. We believe that the invaluable potential of
the United Nations, which withstood all the upheavals
of the previous century, will long serve the cause of
consolidating our efforts in the face of global
challenges.